Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deffenbaugh et al. U.S. Publication No. (20110153023). 
Regarding Claim 1, Deffenbaugh discloses a prosthetic glenoid implant for replacing a native glenoid, the prosthetic glenoid implant (abstract) comprising:
a bearing component (figure 5 #20) having a first articulating surface (figure 5 #42) adapted to articulate with a native or prosthetic humeral head (Paragraph [0075] lines 1-6), and a second surface (figure 5 #22) opposite the first surface, the bearing component being formed of a polymer (Paragraph [0071] lines 2-7), the second surface including a first mating feature (figure 5 #28);
a base component (figure 7 #12) having a first surface (figure 7 #18) and a bone-contacting surface (figure 7 #46), the first surface (figure 7 #18) of the base component having a second mating feature (figure 7 #26) adapted to engage the first mating feature in an assembled condition of the prosthetic glenoid implant, the bone-contacting 
a plurality of fixation members (figure 8 #264, 266) each having a head and a threaded shaft, the threaded shaft of each fixation member adapted to pass through a corresponding one of the plurality of apertures, the head of each fixation member adapted to be positioned within a recess defined between the base component and the bearing component in an assembled condition of the prosthetic glenoid implant (Paragraph [0091]).
Regarding Claim 2, Deffenbaugh discloses the prosthetic glenoid implant of claim 1, wherein the bone-contacting surface of the base component includes an augment portion extending away from the bearing component in the assembled condition of the prosthetic glenoid implant, the augment portion having a convexity adapted to contact a concave neoglenoid portion of the native glenoid (Paragraph [0094].
Regarding Claim 3, Deffenbaugh discloses the prosthetic glenoid implant of claim 2, wherein at least one of the plurality of apertures (Figure 9 #382) is positioned within the augment portion (Figure 9 #380). 
Regarding Claim 4, Deffenbaugh discloses the prosthetic glenoid implant of claim 1, wherein the plurality of apertures includes a first group of peripheral apertures positioned adjacent an outer perimeter of the base component, and a central aperture 
Regarding Claim 5, Deffenbaugh discloses the prosthetic glenoid implant of claim 4, wherein the central aperture is positioned within a collet member extending away from the bone-contacting surface of the base component, the collet member adapted to expand upon receiving a collet screw therein (Figure 4 #5).
Regarding Claim 6, Deffenbaugh discloses the prosthetic glenoid implant of claim 1, wherein the first mating feature (figure 5 #28); is a peripheral recess and the second mating feature (figure 7 #26) is a peripheral rim adapted to be received within the peripheral recess.
Regarding Claim 7, Deffenbaugh discloses the prosthetic glenoid implant of claim 1, wherein the first mating feature is a peripheral rim and the second mating feature is a peripheral recess, the peripheral rim being adapted to be received within the peripheral recess. (It would have been obvious to one of ordinary skill to change the first mating feature to be a peripheral rim and second mating feature is a peripheral recess since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976.).
Regarding Claim 15, Deffenbaugh discloses the prosthetic glenoid implant of claim 1, wherein the second surface of the bearing component includes a substantially circular extension member (Figure 9A#352), the extension member having a plurality of 
Regarding Claim 16, Deffenbaugh discloses the prosthetic glenoid implant of claim 15, wherein each of the individual extension members includes an anti-rotation protrusion (Figure 10 #482) extending in a direction radially away from a center of the circular extension member (Figure 10 #426 view from the bottom is circular).
Regarding Claim 17, Deffenbaugh discloses the prosthetic glenoid implant of claim 16, the first surface of the base component includes a substantially circular member interrupted by a plurality of notches, each anti-rotation protrusion adapted to be received within a corresponding one of the plurality of notches (figure 9 #382) in an assembled condition of the prosthetic glenoid implant (Paragraph [0094] lines 9-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh et al. U.S. Publication No. (20110153023) in view of Roche et al. U.S. Publication No. (20070142917). 
Regarding Claim 8, Deffenbaugh discloses the prosthetic glenoid implant of claim 1 but does not disclose wherein the base component includes a keel extending away from the bone-contacting surface, the keel being generally trapezoidal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deffenbaugh in view of Roche to have the base component include a keel extending away from the bone-contacting surface in order to achieve bone "through-growth" via one or more "windows" in a keel structure (Abstract).
Regarding Claim 9, Deffenbaugh discloses the prosthetic glenoid implant of claim 8 as rejected above in view of Roche, wherein the keel (Figure 2B #202B) has a length in a length direction extending away from the bone-contacting surface, and a width in a direction transverse the length direction, the width being smaller than the length (see figure below).

    PNG
    media_image1.png
    235
    374
    media_image1.png
    Greyscale

Regarding Claim 10, Deffenbaugh discloses the prosthetic glenoid implant of claim 9 as rejected above, wherein the keel includes a window defining a recess (see figure above).

Regarding Claim 11, Deffenbaugh discloses the prosthetic glenoid implant of claim 10, wherein the recess is generally trapezoidal. (It would have been obvious to one of ordinary skill to change the recess to be shaped generally trapezoidal since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976.).
Roche teaches that it is obvious to modify the shape to achieve the desired result. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deffenbaugh in view of Roche to have recess be generally trapezoidal because the windowed or holed feature (e.g., peg or keel) of the present invention may be designed and manufactured in any desired shape and/or size and can be one or several in number to improve fixation (Paragraph [0038]).
Regarding Claim 12, Deffenbaugh discloses the prosthetic glenoid implant of claim 10, wherein the recess includes an array of circular openings. (It would have been obvious to one of ordinary skill to have recess includes an array of circular openings In re Dailey, 149 USPQ 47 (CCPA 1976).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deffenbaugh in view of Roche to have the recess includes an array of circular openings because the windowed or holed feature (e.g., peg or keel) of the present invention may be designed and manufactured in any desired shape and/or size and can be one or several in number to improve fixation (Paragraph [0038]).
Regarding Claim 13, Deffenbaugh discloses the prosthetic glenoid implant of claim 9 as rejected above, wherein the base component includes a first slot extending from the first surface of the base component to the bone-contacting surface of the base component, the first slot being positioned adjacent the keel on a first side of the keel (See figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deffenbaugh in view of Roche to have the base component includes a first slot extending from the first surface of the base component to the bone-contacting surface of the base component in order to have bone growth from the bone into the keel portion (Paragraph [0067]). 


    PNG
    media_image2.png
    274
    405
    media_image2.png
    Greyscale

Regarding Claim 14, Deffenbaugh discloses the prosthetic glenoid implant of claim 13 as rejected above in view of Roche, wherein the base component includes a second slot extending from the first surface of the base component to the bone-contacting surface of the base component, the second slot being positioned adjacent the keel on a second side of the keel opposite the first side of the keel (see figure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deffenbaugh in view of Roche to have the base component includes a second slot extending from the first surface of the base component to the bone-contacting surface of the base component in order to have bone growth from the bone into the keel portion (Paragraph [0067]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774